Citation Nr: 0211760	
Decision Date: 09/11/02    Archive Date: 09/19/02	

DOCKET NO.  95-29 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, status post myocardial infarction 
and history of transient ischemic attacks, secondary to post-
traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision by the Buffalo, New 
York, Regional Office of the Department of Veterans Affairs 
(VA) which denied service connection for coronary artery 
disease, status post myocardial infarction and coronary 
artery angioplasty with history of transient ischemic 
attacks, as secondary to service-connected post-traumatic 
stress disorder (PTSD).  On appeal, the Board in April 1999 
remanded the case to the RO for additional evidentiary 
development and adjudication.  The requested development 
included identification and procurement of any available 
medical evidence pertaining to treatment for PTSD, 
hypertension, and coronary artery disease, as well as the 
scheduling of a VA psychiatric examination to determine the 
etiology of hypertension and coronary artery disease.  The 
veteran subsequently relocated to North Carolina and his file 
is now under the control of the VA Regional Office in 
Winston-Salem, North Carolina (hereinafter RO).  Following 
completion of the actions requested, the RO continued the 
prior denial of service connection and returned the case to 
the Board for further review on appeal.  

At the time of the April 1999 remand, the appeal also 
included the issue of entitlement to a rating higher than 50 
percent for service-connected PTSD.  While the case was in 
remand status, the RO assigned a schedular 100 percent rating 
for PTSD effective in May 1995.  This award constituted a 
partial grant of the benefits sought on appeal with respect 
to PTSD.  The veteran thereafter indicated that this action 
satisfied his appeal with respect to this issue.  
Consequently, no issue relating to PTSD is currently before 
the Board.  




FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.  

2.  Service connection is in effect for post-traumatic stress 
disorder, evaluated as 50 percent disabling from November 
1993 and 100 percent disabling from May 1995.

3.  Chronic hypertension and coronary artery disease were not 
demonstrated during service or until many years after service 
and are not shown to be related to service.  

4.  The competent medical evidence of record does not 
establish that the veteran's hypertension and coronary artery 
disease, status post myocardial infarction and history of 
transient ischemic attacks, is related to the service-
connected PTSD.  


CONCLUSION OF LAW

Hypertension and coronary artery disease were not incurred in 
or aggravated by active military service, may not be presumed 
to have been incurred in active military service, and are not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309, 3.310(a) (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that during a 
hospitalization in August 1967 for conversion reaction, 
delayed type, it was recorded that diastolic blood pressure 
readings from 80 to 96 had been recorded.  On examination for 
separation, blood pressure was 114/80.  No abnormalities of 
the heart were reported during service.  Examination at 
separation was normal.

The veteran filed a claim for VA disability pension benefits 
in June 1983.  He reported in the application that he had 
received treatment at St. Joseph's Hospital for a heart 
disorder in May and June 1983.

The veteran filed a claim for service connection for PTSD in 
November 1993.  In January 1997, the RO granted service 
connection for PTSD and assigned a 30 percent rating from the 
date of the claim.  The rating was later increased to 
100 percent from May 1995.

A claim for service connection for cardiovascular disease 
secondary to the service-connected PTSD was received in April 
1996.  Submitted with the claim were treatment records dated 
in 1994 from M. P. Gabris, M.D., who reported that the 
veteran had undergone a bypass graft procedure four years 
earlier and an angioplasty of the circumflex artery in June 
1994.  A March 1996 statement from A. V. Marasigan, M.D., 
related that the veteran had been followed for a transient 
ischemic attack in the distribution of the right middle 
cerebral artery and also had a history of unstable angina, 
myocardial infarction, and hypertension.  Records were 
subsequently received from the St. Joseph's Hospital dated in 
June 2000 and from the Forsythe Medical Center dated in 
February 2001 showing hospital treatment for cardiovascular 
disease.  The report of the St. Joseph's Hospital admission 
relates that the veteran had had his first myocardial 
infarction at the age of 38 due to coronary artery disease, 
and that he had had a second myocardial infarction in 1990 
and a third infarction in 1994.  He had a history of 
transient ischemic attacks in the 1990's.  

VA outpatient treatment records dated from 1986 to April 2001 
are of record.  Treatment entries therein show that the 
veteran was followed for cardiovascular disease.  

In support of the claim for service connection for 
cardiovascular disease secondary to PTSD, the veteran 
submitted a December 1995 statement from Dr. Gabris, who 
stated that the literature on the relationship between 
emotional stress and heart disease was not proven and clear, 
although stress had been advocated by many to play a role.  
The statement contained the following language:  

Although it is certainly possible that 
his post-traumatic stress disorder has 
played a role in his coronary artery 
disease, he does have other coronary 
artery disease risk factors which are 
definite and more likely to be causative.  
Stress, however, may have been a 
modifying factor.

In support of his claim the veteran also submitted a copy of 
a medical treatise entitled Hypertension in the War Veteran 
(1995) by L. R. Moss, M.D.  The publication set forth medical 
conclusions to the effect that psychosocial stress, including 
wartime experience, plays an important causative role in the 
development of hypertension, that veterans suffering from 
PTSD are at increased risk for developing hypertension, and 
that veterans who underwent starvation as a prisoner of war 
may have been placed at increased risk of developing 
hypertension.

Pursuant to the Board remand, the veteran underwent VA 
examinations in February 2000 to obtain additional medical 
information with respect to whether hypertension and coronary 
artery disease were related to PTSD.  The examiner who 
performed the cardiovascular portion of the examination noted 
that the veteran's risk factors for coronary artery disease 
included hypertension and hyperlipidemia.  He expressed the 
belief that the PTSD and stress factors were not related to 
coronary artery disease but may have been a modifying factor.  
On further review in June 2000, the examiner stated that he 
had reviewed the article by Dr. Moss but was not persuaded by 
Dr. Moss's argument and references.  The report contains the 
following language:  

After evaluation of the mentioned 
literature and patient's clinical 
circumstances and history, I cannot find 
any convincing evidence of stress and 
PTSD contribution to patient's chronic 
coronary artery disease.  The literature 
on the relationship between emotional 
stress and heart disease is not 
scientifically proven and clear, although 
stress has been advocated by many to play 
a role.

The examiner who conducted the psychiatric portion of the 
examination expressed the opinion that the veteran had PTSD 
in addition to a concurrent major depressive illness.  In a 
later addendum, after review of the opinion by Dr. Moss, the 
examiner wrote the following:  

[I]t is my opinion that one cannot say 
with medical certainty that there is a 
direct causal relationship between the 
veteran's post-traumatic stress disorder 
and his hypertension and subsequent 
cardiovascular disease.  Any definitive 
statement one way or the other would be 
pure speculation.

In March 2002 the veteran submitted a folder containing a 
number of additional medical treatises for review in 
connection with his appeal.  The articles address the subject 
of whether there is a link between psychiatric disorders and 
heart disease.  


Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record shows that the veteran has been informed by the RO 
of the evidence necessary to substantiate his claim for 
secondary service connection for hypertension and 
cardiovascular disease.  The RO's letter of March 2001 
described the requirements of the VCAA and explained the 
specifics of the VA duties under that Act.  The letter 
explained in detail which information was required from him 
and which evidence would be obtained by VA.  The veteran's 
arguments on appeal and the nature of the evidence he has 
submitted to support the claim reflect a clear understanding 
of the evidentiary requirements that are applicable in his 
case.  In the aggregate, the VA documents are sufficient to 
apprise him of the evidence required to support the claim and 
of the procedures that were to be followed in furtherance of 
the duty to assist.  See Quartuccio v. Principi, 16 Vet. App 
183 (2002).  

With respect to the duty to assist, the RO has obtained all 
available VA medical records.  VA psychiatric and 
cardiovascular examinations have been performed for the 
purpose of obtaining a medical opinion with respect to the 
presence or absence of a causal relationship between PTSD and 
cardiovascular disease, including hypertension, and to 
evaluate the probative value of the medical article by Dr. 
Moss.  All the pertinent private medical records have been 
obtained.  The veteran and his representative have identified 
no additional records which would serve to support the 
veteran's claim, nor has the Board identified any from the 
record.

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.

Legal criteria  

Service connection may be granted for disability which was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 2001).  VA regulations further provide that service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including hypertension and 
cardiovascular-renal disease, are presumed by law to have 
been incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

Service connection may be established on a secondary basis 
where a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Where proximate causation of the underlying non service-
connected disability is not shown, secondary service 
connection may still be established where disability due to 
aggravation of a non service-connected disability by a 
service-connected disability or disabilities is shown.  See 
Allen, Id.  Thus, when post-service aggravation of a non 
service-connected disorder is proximately due to or the 
result of a service-connected disorder, service connection 
may be awarded for an additional increment in the severity of 
a non service-connected disability attributable to a service-
connected disability.  

Discussion  

Hypertension means persistently high arterial blood pressure.  
Medical authorities have suggested various thresholds ranging 
from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See 
Dorland's Illustrated Medical Dictionary 635 (26th ed. 1981).  
Similarly, for veteran's rating purposes, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2001).  

The veteran does not contend, and the record does not show, 
that the onset of hypertension and coronary artery disease 
occurred during active military service or within one year 
thereafter such as to permit an award of service connection 
on a direct or presumptive basis.  The service medical 
records suggest that one or more diagnostic blood pressure 
reading at hypertensive level was recorded during service, 
but the negative findings recorded subsequently during 
service and on examination for separation, together with the 
absence of medical evidence of hypertension or coronary 
artery disease until many years after service, make it clear 
that, under the circumstances of this case, the veteran may 
establish service connection, if at all, only if the 
regulatory requirements for secondary service connection are 
satisfied.  

To establish entitlement to service connection on a secondary 
basis, medical evidence is required since the veteran's 
allegations regarding a connection between PTSD and 
cardiovascular disease do not constitute competent evidence 
for adjudicative purposes.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-9 (1992) (a lay person is not competent to 
provide evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education with 
respect to such matters as diagnosis or etiology).

As medical evidence of a relationship between cardiovascular 
disease and PTSD, the veteran has submitted a statement from 
his treating physician, Dr. Gabris.  However, Dr. Gabris 
stopped short of a flat assertion that a relationship between 
emotional stress and heart disease does, in fact, exist.  His 
statement acknowledges that a connection has been advocated 
but states that the relationship between the two is not 
"proven and clear" and that the veteran had other risk 
factors which were "definite and more likely to be 
causative."  Nothing in the statement suggests that Dr. 
Gabris believes that the veteran's cardiovascular disease is 
"proximately due to or the result of" the service-connected 
PTSD.  

The veteran has also submitted a medical treatise written by 
Dr. Lawrence Moss which alleges a much more direct connection 
between PTSD and the later onset of hypertension and, by 
implication, other forms of heart disease such as coronary 
artery disease.  The question of whether medical texts are 
sufficient to support a VA claim has been considered by the 
United States Court of Appeals for Veterans Claims (Court), 
and the rule that has evolved is that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996), Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  On the other hand, 
in the case of Wallin v. West, 11 Vet. App. 509 (1998), the 
Court took a less dogmatic approach, suggesting that medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  

The medical article by Dr. Moss falls squarely into the 
category of generic medical treatise literature that does not 
apply to the specific facts of the present claim.  The 
article discusses medical research on the subject in great 
depth but does not provide a basis for determining the 
applicability of such principles in the veteran's particular 
case.  Furthermore, even if the treatise were deemed to 
satisfy the less restrictive Wallin standard, it refers to 
only one risk factor.  It is clear from the remaining 
evidence that a number of risk factors were at work and 
contributed to the onset of the veteran's hypertension and 
coronary artery disease.  For the same reasons, the 
additional articles submitted in March 2002 are of no 
probative value in substantiating the service connection 
claim.  Although they may purport to describe a causal 
relationship between depression and heart disease, they do 
not address the specific facts of the veteran's claim and 
they relate to only one risk factor involved in the 
development of hypertension and cardiovascular disease.  

The opinions of the two VA physicians who conducted heart and 
psychiatric examinations, respectively, in February 2001 are, 
in contrast, unequivocally adverse to the veteran's claim.  
The comments of both examiners concerning the etiology of 
hypertension and coronary artery disease reflect 
consideration of the entire evidentiary record, including the 
records from Dr. Gabris and the medical treatise by Dr. Moss.  
The psychiatric examiner found that any definite statement 
one way or the other with respect to etiology would be pure 
speculation.  The heart examiner was "not convinced or 
persuaded" by Dr. Moss's arguments and could not find "any 
convincing evidence" that stress and PTSD contributed to the 
veteran's disease.

The absence of a medical opinion favorable to the veteran's 
claim that is not based on speculation effectively precludes 
the granting of secondary service connection for 
cardiovascular disease.  38 C.F.R. § 3.102 (2001) provides 
that service connection may not be based on a resort to 
speculation or remote possibility, and numerous Court cases 
establish essentially the same rule to medical 
determinations.  See Morris v. West, 13 Vet. App. 94, 97 
(1999) (opinion that appellant was "possibly" suffering from 
schizophrenia deemed speculative); Bloom v. West, 
12 Vet. App. 185, 186-87 (1999) (opinion that time as a 
prisoner of war "could" have precipitated a lung disorder was 
too speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (physician's opinion that service-related condition 
may have contributed to death too speculative to be new and 
material evidence to reopen cause of death claim); Moffitt v. 
Brown, 10 Vet. App. 214, 228 (1997) (physician's opinion that 
"renal insufficiency may have been a contributing factor in 
[veteran's] overall medical condition" too speculative to 
constitute new and material evidence to reopen cause of death 
claim); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(statement from physician about possibility of link between 
chest trauma and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion that he could not give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress due to PTSD and the 
later development of hypertension is "non-evidence"); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to a claim that does little more than suggest a possibility 
that illness might have been caused by radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that a disorder "may or may not" exist 
or be related is too speculative); Utendahl v. Derwinski, 1 
Vet. App. 530, 531 (1991) (medical treatise that raises only 
the possibility of some relationship between service-
connected sickle cell anemia and coronary artery disease does 
not show a direct causal relationship such as to warrant 
service connection for the cause of the death).  

In addition, the opinions of the February 2000 psychiatric 
and cardiovascular examiners have more probative value than 
the statement from Dr. Gabris.  Both examiners expressly 
stated that they were not aware of a definite association 
between PTSD and cardiovascular disease.  The heart examiner 
emphasized that the literature on the relationship between 
emotional stress and heart disease was not scientifically 
proven and clear.  Thus, in assessing the evidence in support 
of the claim and that which is against it, the Board must 
find that the medical opinions which decline to identify an 
association between PTSD and the cardiovascular disorders at 
issue, including especially the February 2000 opinions that 
specifically reject a cause-and-effect relationship, are more 
probative and persuasive than the nonspecific and speculative 
inferences that may be drawn from Dr. Moss's article or the 
carefully worded and noncommittal statement by Dr. Gabris.  

The record contains no evidence which would tend to show that 
the veteran has an extra increment of disability from 
cardiovascular disease due to the service-connected PTSD.  
His PTSD is not shown to aggravate the cardiovascular disease 
for the purposes of establishing entitlement to service 
connection for aggravation of such disease pursuant to Allen.  

A preponderance of the evidence of record is against the 
veteran's claim and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001).  


ORDER

Service connection for hypertension and coronary artery 
disease, status post myocardial infarction and history of 
transient ischemic attacks, secondary to post-traumatic 
stress disorder, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

